210 Mich. App. 279 (1995)
533 N.W.2d 3
THOMAS
v.
STATE BOARD OF LAW EXAMINERS
Docket No. 167495.
Michigan Court of Appeals.
Submitted January 18, 1995, at Lansing.
Decided March 15, 1995.
Approved for publication April 27, 1995, at 9:10 A.M.
Terry Thomas, in propria persona.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, and Susan B. Moody, Assistant Attorney General, for the defendants.
Before: CAVANAGH, P.J., and HOLBROOK, JR. and MARKEY, JJ.
PER CURIAM.
Plaintiff appeals as of right from the granting of defendants' motion for summary disposition pursuant to MCR 2.116(C)(8). Plaintiff filed a complaint pursuant to the Freedom of Information Act (FOIA), MCL 15.231 et seq.; MSA 4.1801(1) et seq., seeking information from the State Board of Law Examiners and the Michigan Supreme Court regarding the denial of his request for a waiver from the Michigan Bar examination. We affirm.
Plaintiff claims that the trial court erred in granting defendants' motion for summary disposition. On appeal, this Court reviews the trial court's grant or denial of a summary disposition motion de novo. MCR 2.116(C)(8) permits summary disposition when the opposing party fails to state a claim upon which relief can be granted. A motion pursuant to MCR 2.116(C)(8), therefore, determines whether the opposing party's pleadings allege a prima facie case. A court may grant a motion pursuant to MCR 2.116(C)(8) only where the claim is so clearly unenforceable as a matter of law that no factual development would possibly justify recovery. Garvelink v Detroit News, 206 Mich. App. 604, 607-608; 522 NW2d 883 (1994).
*281 Under the FOIA, a public body must disclose all public records that are not specifically exempt under the act. MCL 15.233(1); MSA 4.1801(3)(1). However, the FOIA excludes the judiciary from its definition of a "public body." MCL 15.232(b)(v); MSA 4.1801(2)(b)(v).
Plaintiff argues that the trial court erred in determining that the Board of Law Examiners is an agent of the judiciary and therefore is not subject to the disclosure requirements of the FOIA.
We find no error. The Michigan Supreme Court supervises, regulates, and controls the Board of Law Examiners in the exercise of its functions. MCL 600.904; MSA 27A.904; MCL 600.925; MSA 27A.925. This Court has previously held that the Board of Law Examiners is a judicial agency. Scullion v State Bd of Law Examiners, 102 Mich. App. 711, 714; 302 NW2d 290 (1981). Plaintiff's contention that Scullion does not apply because that case dealt with the Administrative Procedures Act, MCL 24.201 et seq.; MSA 3.560(101) et seq., not the FOIA, is without merit.
Plaintiff also argues that the trial court was unduly influenced in its decision to grant defendants' motion for summary disposition by the contents of a letter written by Chief Justice MICHAEL F. CAVANAGH denying plaintiff's FOIA request. We find no evidence to support plaintiff's claim. Defendants provided Chief Justice CAVANAGH'S letter to the lower court to establish the facts of the case. The transcript of the hearing clearly shows that the trial court based its decision on the applicable law, not on Chief Justice CAVANAGH'S letter.
Affirmed.